

	

		II

		109th CONGRESS

		1st Session

		S. 1896

		IN THE SENATE OF THE UNITED STATES

		

			October 19, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To permit access to Federal crime information databases

		  by educational agencies for certain purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Schools Safely Acquiring Faculty

			 Excellence Act of 2005.

		2.Access to Federal

			 crime information data bases by educational agencies for certain

			 purposes

			(a)In

			 generalThe Attorney General of the United States shall, upon

			 request of the chief executive officer of a State, conduct fingerprint-based

			 checks of the national crime information databases (as defined in section

			 534(e)(3)(A) of title 28, United States Code), pursuant to a request submitted

			 by a local educational agency or State educational agency in that State, on

			 individuals under consideration for employment by the agency in a position in

			 which the individual would work with or around children. Where possible, the

			 check shall include a fingerprint-based check of State criminal history

			 databases. The Attorney General and the States may charge any applicable fees

			 for these checks.

			(b)Protection of

			 informationAn individual having information derived as a result

			 of a check under subsection (a) may release that information only to an

			 appropriate officer of a local educational agency or State educational agency,

			 or to another person authorized by law to receive that information.

			(c)Criminal

			 penaltiesAn individual who

			 knowingly exceeds the authority in subsection (a), or knowingly releases

			 information in violation of subsection (b), shall be imprisoned not more than

			 10 years or fined under title 18, United States Code, or both.

			(d)DefinitionIn

			 this section, the terms local educational agency and State

			 educational agency have the meanings given to those terms in section

			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 7801).

			

